Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment

The amendment filed 05/03/2022 has been entered.  As directed, claims 1 has been amended, claims 15 and 16 have been added, no claims have been canceled,. Thus claims 1-16 remain pending in the application.  Applicant’s amendments to the draw have overcome objection previously set forth in the Non-Final Office Action mailed 02/04/2022. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-10,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittkowski US 10,442,273 in view of Browne US 5,695,847 in further view of Howick US 2004/0,094,534 .

Regarding claim 1, Wittkowski teaches a heatable interior lining or trim for a passenger compartment of a vehicle. Specifically, the interior trim (interior lining element 42 and 100) is located within a passenger compartment of the vehicle (the abstract discloses that the “interior lining element” is “for a passenger compartment of a vehicle’’). The interior trim (42, 100) includes a first carrier (decorative layer 42 and 100) with an inner side (50 — “The outer side 50 of the decorative layer 46 can be seen and touched by the passenger.” Col. 11, In. 31-33.) that faces the passenger compartment. The outer side (52 - e.g., interior 52) is directed away from the passenger compartment (“The interior 52 of the decorative layer is stuck using an adhesive 54 together with a support panel 56.” Wittkowski, col. 11, In. 33-36.). Wittkowski further teaches a heating element arranged on the outer side (e.g., on interior 52 — “Generally the printing of the heater is carried out on the side of the decorative covering which faces the support panel.” Wittkowski, col. 12, In. 46-48.) that generates and directs heat through the first carrier into the passenger compartment. (Wittkowski, col. 1, In. 42-55).

Wittkowski further teaches that the decorative layer may have various fibers embedded in film or foam. ("A decorative covering comprising a combination of several layers could for instance be a lamination of a knitted fabric with a very thin film (PET, PU, 12 to 50 micrometers) or with thin foams (PET, PU, open-cell or closed-cell, 0.5 to 5 mm).” Col. 12 In. 52-56).

However, Wittkowski does not expressly teach that the filler has “a thermal conductivity that is higher than that of the matrix.” Browne teaches fibers embedded in a polymeric matrix where the fibers have “a greater thermal conductivity than the polymeric matrix material” as recited in claim 1. (Browne, col. 5, In. 39-40 and 49-50, See also, col. 6, In. 4-5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski by using the thermally conductive filling particles as taught by Browne in order to increase the thermal conductivity of the matrix in an orthogonal/perpendicular direction to increase the heat transfer of the heater into the passenger compartment. That is, the heat transfer through the material is increased and more efficient when the heat travels through the fiber having a higher thermal conductivity rather than the polymer matrix having a lower thermal conductivity, thereby making the interior trim’s thermal conductivity customized for efficiently transferring the heat through the material. (Browne, col. 9, In. 51- 55).

However, Wittkowski in view of Browne does not expressly teach that the first carrier has “a variable thickness defined by a unitary layer.” Howick teaches covering layer as carrier has “a variable thickness defined by a unitary layer” as recited in claim 1. (Howick, fig.1,14; page.2, para.0017; a variable thickness is also contemplated within the scope of the present invention; page.2,para.0019; the covering 14 may be formed of a singular homogeneous material, it would be obvious for covering 14 is a unitary layer; page.2, para.0025; It is contemplated that the materials mentioned may be used as the material for a singular material homogeneous covering or a non-homogeneous covering (e.g., a covering having two or more substantially separate portions), therefore, fig.1,14 can be a unitary covering as carrier of conductive element 12. Alternately, fig.1, 14 has a variable thickness that including two separately portion 34 and 36, portion 34 is considered as carrier and 36 is considered as an extra protective layer since portion 34 has higher melt point than portion 36).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wittkowski in view of Browne by using the a variable thickness of unitary covering layer as taught by Howick in order to conducting heat via a variable thickness of covering layer to the vehicle seat. It would be obvious for variable thickness of covering layer will result different heat distribution to the surface of seat, therefore, it will beneficially improve the heating efficiency. Examiner note: Wittkowski teaches constant thickness of first carrier with heat elements for vehicle door inner lining element, the interior roof lining element of a passenger compartment, a foot well lining element or a dashboard lining element (page.1,para.0010);  Howick teaches a variable thickness of covering layer covered conductive element for vehicle seat. Therefore, they are analogous with heating for vehicle, in combination of Wittkowski in view of Browne in further view of Howick teaches a variable thickness of first carrier defined by a unitary layer.

Regarding claim 3, Wittkowski teaches that the heating element is a film which has a heating resistor. (“As a resistor ink (for the resistance elements) polymer thick film prints are preferable.” Wittkowski, col. 13, In. 48-49).

Regarding claim 4, Wittkowski teaches that the heating resistor is often a wire. (Wittkowski, col. I, In. 22-24.). Wittkowski seeks to customize the resistance of printed wires that are electrically conductive through ink or “electrically highly conductive feed lines,” that both act as wires and are coupled to other wires. (See e.g., Wittkowski, col. 2, In. 56-62, col. 7, In. 45-56, col. col. 13, In. 6-54, claims I and 13, See also, Browne, col. 9, In. 24-35).

Regarding claim 5, Wittkowski teaches the heating element laminated on the outer side of the first carrier. (Wittkowski, Col. 12, In. 4-5).

Regarding claim 6, Wittkowski teaches the heating element is carried on the outer side (away from the passenger compartment) of the first carrier. (See, Wittkowski Figure 9 showing the heater imprint 44 on the interior 52 of the decorative layer 46).

Regarding claim 7, Wittkowski teaches the heating element is encapsulated by the outer side of the first carrier. (Wittkowski, Col. 16, In. 11-23, and Figures 9-13 and 17).

Regarding claim 8, Wittkowski teaches the first carrier comprises a polypropylene composite having a plastic. (Wittkowski, Col. 4, In. 1-2). Browne teaches combinations of numerous polyester plastics including plastics having a first and second plastic. (Browne, col. 11, In. 3-24 and col. 16, In. 9- 19). It would have been obvious to use different plastics in the construction of the first and second carriers to facilitate the thermal conductivities of the respective plastics and/or matrix in order to evenly and efficiently distribute the heat transferred from the heating element through the filler/matrix of the materials.

Regarding claim 9, Wittkowski teaches a second carrier coupled to the heating element where the heating element is arranged between the first carrier (e.g., the decorative layer 46) and the second carrier (e.g., the support layer 56/60, see Figures 9-13).

Regarding claim 10, Wittkowski teaches that the second carrier comprises a third plastic. (Wittkowski, Col. 3, In. 57 to Col. 4 In. 21).

15.The interior trim as claimed in claim 1, wherein a thickness of the first carrier (see Wittkowski) varies along an extending direction (page.2,para.0020; the covering 14 to very in composition at locations across a section or along the covered conductors length; the composition of the covering 14 will exhibit a gradient across a portion of the covering).

16. The interior trim as claimed in claim 15, wherein the thickness of the first carrier (see Wittkowski) varies along a cross-sectional direction (fig.1,14; page.2,para.0020; the covering 14 to very in composition at locations across a section or along the covered conductors length; the composition of the covering 14 will exhibit a gradient across a portion of the covering).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wittkowski in view of Browne by using the composition of the covering as taught by Howick in order to conducting heat via a variable thickness of covering layer along an extending direction and a cross-section direction to the vehicle seat. Thereby, the variable thickness composition of covering layer will result different heat distribution to the surface of seat, which is beneficially improve the heating efficiency.

Claim 2 is rejected under § 103 as being unpatentable over Wittkowski in view of Browne in further view of Howick and in further view of Ellett US 10,370,576.

Regarding claim 2, Ellett teaches a boron nitride filler with a thermal conductivity of up to 400 W/mK. (Ellett, col. 6, In. 67).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Browne in further view of Okumura by using the boron nitride filler as taught by Ellett in order to increasing the thermal conductivity of the material that improves the heating efficiency and capacity of the fiber material embedded in the matrix.

Claims 11 and 12 are rejected under § 103 as being unpatentable over Wittkowski in view of Browne in further view of Howick and in further view of Burnell-Jones US 6,207,077.

Regarding claim 11, Burnell-Jones teaches a carrier containing polyurethane, which is reinforced with fiber mats and has a paper backing. (Burnell-Jones, paras. [0017] and [0116]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Browne in further view of Okumura by using reinforcing fiber mats and paper backing to support the matrix in the form of “a gel coat, laminating resin, casting resin or moldable resin” as taught by  Burnell-Jones in order to protecting the adhesive layer from inadvertent adhesion and/or support the adhesive coupled to the support material. (Burnell-Jones, col., 9, In. 56-59).

Claim 12 depends from claim 11 and is rejected according to the analysis above for claim 11. Regarding the additional elements recited in claim 12, Wittkowski teaches that the heating element has a terminal adapted for connection to a cable (crimp connectors) to a cable harness of the vehicle. (“The materials used (decorative layer, cushioning, inks, crimp connectors, solder, adhesive, hot glues) are preferably to be chosen in such a manner that the desired lifetime (e.g., 15 years in a car) is ensured.” Wittkowski, Col. 14, In. 50-54.).

Claims 13-14 are rejected under § 103 as being unpatentable over Wittkowski in view of Browne in further view of Howick and in further view of Bokelmann US 2011/0147357.

Bokelmann suggests using known flexible heating elements for heating nonrectangular contours. (Bokelmann, para. [0003 ]). The flexible heating system 10 can be arranged in a motor vehicle on “a steering unit, a dashboard, an arm rest, a door panel, a seat rest, a warming blanket, a headliner, a cushion 5, an upholstery covering 6 or a seat.” (Bokelmann, para. [0011]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Browne in further view of Okumura by using the support materials to be flexibly adapted and installed in the headliner and/or the lateral interior trim as taught by Bokelmann in order to improving the heat output in the support materials installed between the headliner and the lateral trim and improve the heating capacity and efficiency within the passenger compartment.



Response to Arguments

Applicant’s arguments, see page. 2-6 “amended claim 1 overcomes all prior arts applied in the prior rejection of record”, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1-14 under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Howick US 2004/0094534. 

Howick teaches a variable thickness of covering (14) as first carrier including conductive element 12; It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wittkowski in view of Browne by using the a variable thickness of unitary covering layer as taught by Howick in order to conducting heat via a variable thickness of covering layer to the vehicle seat. The thickness of covering layer will result different heat distribution to the surface of seat, therefore, it will beneficially improve the heating efficiency. In this case, Wittkowski teaches constant thickness of first carrier with heat elements for vehicle door inner lining element, the interior roof lining element of a passenger compartment, a foot well lining element or a dashboard lining element (page.1,para.0010);  Howick teaches a variable thickness of covering layer covered conductive element for vehicle seat. Therefore, they are analogous with heating for vehicle, in combination of Wittkowski in view of Browne in further view of Howick teaches a variable thickness of first carrier defined by a unitary layer. 

	In response to applicant's argument that  “[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the art.” KSR Int’] Co. v. Teleflex Inc., 127 8. Ct. 1727, 1741 (2007). The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Jnt'l Co. v. Teleflex Inc. noted that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit. As stated in In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006), “rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” M.P.E.P. 2141; KSR at 1741” in page 1-2.  Examiner respectfully disagrees because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	With respect to Applicant's arguments, see page 2-6; regarding claims 2-14, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Primary examiner, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761